Citation Nr: 0929291	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-29 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The deceased Veteran had honorable active service from 
November 1950 to November 1952.  The appellant is his 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2004.  The death certificate 
identified the immediate cause of death as multiorgan system 
failure due to renal failure, cardiomyopathy, and sepsis.  It 
is also noted that sepsis was a consequence of pneumonia and 
left first toe gangrene.      

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of frostbite of the right foot, 
rated as 10 percent disabling, and residuals of frostbite for 
the left foot, rated as 10 percent disabling.  There were no 
other service-connected disabilities.  

3.  The evidence does not show that any service-connected 
disability is the principal cause or contributory cause of 
the Veteran's death or that the Veteran's death is otherwise 
related to service.  



CONCLUSION OF LAW

The cause of the Veteran's death was not incurred as a result 
of a service-connected disability or any incident of service.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In correspondence dated in June 2004, which was prior to the 
initial denial of the appellant's claim, the RO generally 
described the type of information and evidence that the 
appellant needed to provide in support of her claim.  The RO 
also explained to the appellant that she may lose money if 
she took more than one year from the date of the letter to 
submit the requested information and evidence because VA 
would not be able to pay her from the date she filed her 
claim, which addressed the element of effective date.  The RO 
further explained to the appellant what evidence VA was 
responsible for or would assist in obtaining on her behalf in 
support of her claim.  

While the Board notes that the June 2004 VCAA notice letter 
did not advise the appellant regarding the element of degree 
of disability, such notice defect was remedied.  The 
appellant was advised regarding how VA determines the 
disability rating in correspondence that accompanied the May 
2006 statement of the case (SOC) and her claim was 
subsequently readjudicated in May 2007.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that for dependency and 
indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the second and 
third Hupp notice elements by virtue of the June 2004 VCAA 
notice letter.  Indeed, the RO specifically wrote that the 
appellant needed to provide medical evidence that showed a 
reasonable probability that the condition that contributed to 
the Veteran's death was caused by injury or disease that 
began during service.  However, it does not appear that the 
appellant was provided with notice regarding the first Hupp 
notice element in any VCAA notice letter issued during the 
course of this appeal.  Nonetheless, such absence of notice 
does not harm the appellant in this case as she has 
demonstrated actual knowledge of the Veteran's service-
connected conditions by her assertion that his service-
connected residuals of frostbite of the feet, which were his 
only service-connected disabilities, caused gangrene in his 
left first toe that produced sepsis and ultimately 
contributed to his death.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Furthermore, the RO provided the appellant with a copy of the 
August 2004 rating decision, the May 2006 SOC, and the May 
2007 supplemental statement of the case (SSOC), which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
considered to reach the decision.  The May 2006 SOC provided 
the appellant with notice of all the laws and regulations 
pertinent to her claim.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its statutory duty to assist, a medical opinion 
was obtained in February 2007 based on review of the claims 
folder with respect to the claim.  The opinion has been 
reviewed and is deemed adequate for the purposes of this 
adjudication, for reasons that will be explained in greater 
detail below.  Moreover, private and VA treatment records 
identified as relevant to the appellant's claim have been 
obtained and are associated with the claims folder.   

The Board observes that the Veteran's service treatment 
records are fire-related and are unavailable for review in 
this case.  Where the service treatment records are 
unavailable through no fault of the claimant, the Board 
recognizes that it has a heightened duty to assist.  38 
U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  The record reflects 
that the RO previously attempted to obtain the Veteran's 
service treatment records in 2003; however, the National 
Personnel Records Center (NPRC) responded that the records 
were fire-related.  They informed the Veteran at that time 
that his service records were presumed destroyed and allowed 
him the opportunity to reconstruct his record.  In light of 
VA's actions at that time, the Board finds that further 
efforts by VA to obtain the missing service records would be 
futile.  More importantly, however, the appellant asserts 
that the Veteran's service-connected residuals of frostbite 
of the feet contributed to the Veteran's death in that it 
caused the Veteran to develop gangrene of the left first toe 
that led to the development of sepsis, an underlying cause of 
the Veteran's death.  She does not contend that any other 
condition directly related to service caused or contributed 
to the Veteran's death.  The claims file contains all 
available evidence identified by the appellant as pertinent 
to the claim to include the death certificate and treatment 
records pertaining to the period leading to the Veteran's 
death.  Moreover, the appellant was given appropriate notice 
of her responsibility to provide VA with any evidence 
pertinent to her claim and the record contains sufficient 
evidence to make a decision on the claim.  

The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.  

Analysis 

The appellant contends that the Veteran's service-connected 
residuals of frostbite of the feet caused him to develop 
gangrene in his toe.  She further asserts that her deceased 
husband developed gangrene in his left first toe that 
produced sepsis, which in turn, contributed to his multi-
organ system failure that ultimately led to his death. 

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2008).    

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  Indeed, the death 
certificate notes that the Veteran died in January 2004 of 
multiorgan system failure due to renal failure, 
cardiomyopathy, and sepsis.  It is also noted that the 
Veteran's sepsis was a consequence of pneumonia and left 
first toe gangrene.  The death certificate further reveals 
that the approximate interval between death and onset of the 
Veteran's (1) multi-organ system failure was "days"; (2) 
renal failure was "months"; (3) cardiomyopathy was 
"years"; and (4) sepsis was "days".  The Board observes 
that the physician who completed the cause of death 
information on the death certificate was Dr. G.B., the 
physician who had been treating the Veteran at the time of 
his death.  

The Board additionally notes that the Veteran was service-
connected for residuals of frostbite of the right and left 
foot, each evaluated as 10 percent disabling at the time of 
his death.  He was not service-connected for any other 
disability and the appellant does not seek service connection 
for DIC benefits based on a condition not yet service-
connected.  Rather, as noted above, the appellant asserts 
that the Veteran's residuals of frostbite of the feet 
contributed to his death because it caused the gangrene in 
his first left toe that led to the development of sepsis that 
ultimately led to his death.     

While the Board has considered the appellant's contentions, 
the Board finds that the competent medical evidence of record 
does not sufficiently support the appellant's assertion of a 
causal link between the Veteran's service-connected frostbite 
residuals and his death for reasons explained below.  

In this regard, the Board notes that Dr. G.B. noted in an 
October 2006 VA treatment record that the appellant asked for 
his review to ascertain whether the Veteran's death was 
caused by or related to a service-connected condition.  
Approximately one week later, Dr. G.B. wrote that the 
appellant had brought to him the Veteran's death certificate 
that stated that he died of multiorgan system failure.  Dr. 
G.B. also noted that pneumonia and left first toe gangrene 
precipitated a septic picture, which in the setting of 
chronic renal failure and cardiomyopathy, ultimately caused 
his death.  Dr. G.B. further noted that the Veteran's 
service-connected residuals of frost bite of the toes could 
certainly contribute to infection and gangrene and, thus, is 
an indirect contributing cause of death.  

However, the medical evidence closer in time to the Veteran's 
death, to include earlier statements by Dr. G.B., does not 
show a causal relationship between residuals of frostbite of 
the toes and his death.  The Board observes that the January 
2004 progress note of record that appears to have been 
written by Dr. G.B. on the day of the Veteran's death notes 
that the contributing factors to the Veteran's development of 
gangrene of the left first toe included diabetes mellitus, 
cardiomyopathy, and peripheral vascular disease; he did not 
indicate that residuals of frostbite was a contributing 
factor.  Also, as noted above, the cause of death portion of 
the Veteran's death certificate was completed by Dr. G.B. and 
he did not identify service-connected residuals of frostbite 
of the feet as an underlying cause of death at that time.  
Indeed, prior to October 2006, Dr. G.B. made no mention of a 
causal relationship between the Veteran's residuals of 
frostbite of the feet and his death and alternatively 
identified other nonservice-related disabilities as causes of 
the Veteran's death.  The Board further observes that the 
Veteran underwent a cold injury protocol examination in 
August 2003 and, at that time, the VA medical examiner found 
that it was as likely as not that his severe occlusion and 
peripheral vascular disease were not related to the residuals 
of frostbite but more likely related to alcohol, smoking and 
heredity.  This medical evidence, which includes earlier 
statements made by Dr. G.B. contemporaneous to the time of 
the Veteran's death, does not indicate that the Veteran's 
service-connected residuals of frostbite of the feet caused 
him to develop gangrene of the left toe or is otherwise 
related to the Veteran's death.   

Additionally, the Board notes that the February 2007 VA 
medical examiner reviewed the medical evidence included in 
the claims folder, provided a summary of the relevant medical 
history, and alternatively concluded that the Veteran's 
gangrene of the left first toe was less likely than not 
related to the Veteran's service-connected cold injury to the 
feet and more likely due to his multiple chronic medical 
problems including diabetes, peripheral vascular disease, and 
cardiomyopathy.  

Thus, after consideration of the medical evidence of record 
as a whole, the Board finds that the medical opinion provided 
by Dr. G.B. has less probative value than the opinion 
provided by the February 2007 VA medical examiner as the VA 
medical opinion is more consistent with earlier medical 
evidence of record discussed above and is otherwise found to 
be adequate.  Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the 
Board observes that Dr. G.B.'s statements contemporaneous to 
the Veteran's death seem to contradict the later opinion 
rendered nearly three years after the Veteran's death and he 
has provided no explanation for the apparent discrepancy.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

Although the appellant has repeatedly asserted that the 
Veteran's service-connected residuals of frostbite caused him 
to develop gangrene of the left toe, the Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
appellant is not shown to have medical expertise, her 
assertion of a relationship between the Veteran's death and 
his service-connected disability cannot constitute competent 
evidence of such a relationship and, consequently, is 
afforded no probative value.  Moreover, the Board observes 
that the appellant initially indicated in the February 2004 
Application for Burial Benefits (VA Form 21-530), dated two 
months prior to the cause of death claim, that she did not 
believe that the cause of the Veteran's death was due to 
service.  

The appellant does not contend and the evidence does not show 
that the cause of the Veteran's death is otherwise related to 
service.  

As the medical evidence does not sufficiently establish a 
causal link between the Veteran's service-connected residuals 
of frostbite of the feet and his death, the Board finds that 
the preponderance of the evidence weighs against the claim 
and service connection for cause of death is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue. However, as the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to service connection for the cause of death of 
the Veteran is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


